Citation Nr: 0505829	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  95-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 15, 1992 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) resulting from service-
connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served as a surgeon in the U.S. Public Health 
Service from July 1, 1974 to July 24, 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of August 19, 1999 and February 2000.  
This matter was originally on appeal from a November 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California, which 
granted service connection for chronic fatigue syndrome and 
individual unemployability (IU) effective January 15, 1992.  

Later, by rating decision dated in February 1993, the 
veteran's claim to an earlier effective dated for TDIU was 
denied.  In February 1993, the RO received a letter from the 
veteran stating that he believed there had been a clear and 
unmistakable error with the ratings that awarded TDIU 
effective in January 1992.  

In January 1994, the RO confirmed the November rating 
decision and stated that entitlement to an earlier effective 
date, prior to January 15, 1992, for the grant of service 
connection for chronic fatigue syndrome and for the grant of 
Individual Unemployability (IU) on the basis of clear and 
unmistakable error was not established.  

In November 1994, the Oakland, California RO issued a 
statement of the case, and in January 1995, the veteran 
perfected his appeal.

In August 1999, the Board remanded the case in order for the 
RO to schedule the veteran for a hearing before a member of 
the Board at the RO.  In February 2000, the Board denied 
entitlement to an effective date prior to January 15, 1992 
for the grant of service connection for chronic fatigue 
syndrome, including the issue of whether September 1987 and 
December 1988 rating decisions were based on clear and 
unmistakable error.  Also in the February 2000 decision, the 
Board found that the veteran filed a claim for individual 
unemployability on May 18, 1987, that the claim was not 
adjudicated by the RO in its September 1987 or December 1988 
rating decisions, and that the claim was not final.  The 
Board remanded the issue of entitlement to an effective date 
prior to January 15, 1992 for the assignment of a total 
disability rating based on individual unemployability, 
including the issues of whether September 1987 and December 
1988 rating decisions were based on clear and unmistakable 
error.  

In November 1999, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an extraschedular rating for TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim for TDIU presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected headaches warrants referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating for the assignment of TDIU.  
38 U.S.C.A. §§  501, 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's August 1999 and February 2000 
Remands, the RO scheduled a hearing for the veteran before 
the member of the Board at the RO, developed and adjudicated 
the May 1987 claim for TDIU, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's August 1999 
and February 2000 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating is warranted, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

The veteran contends that the evidence shows that he has been 
unemployable since either May 1987, when he had to quit his 
hospital practice, or July 1987, when he was finally able to 
wind up his private medical practice, and seeks an effective 
date for the total disability rating based on individual 
unemployability of either of those dates.

The veteran served on active duty in the Public Health 
Service from July 1974 to July 1976.  While in service he 
contracted meningoencephalitis, infectious mononucleosis, 
infectious hepatitis, and interstitial pneumonitis.  In 
November 1977 he filed a formal claim seeking to establish 
service connection for headaches and residuals of infectious 
disease that began with meningitis secondary to infectious 
mononucleosis.  A VA compensation and pension examination 
conducted in January 1978 reported that the veteran described 
his headaches as recurrent, varying in intensity from mild to 
incapacitating, generalized, unilateral to pulsatile, and 
associated with generalized fatigue.  
 
By rating decision dated in March 1978, the RO granted 
service connection for headaches, migraine or tension, 
persistent since episode of acute, non-epidemic 
meningoencephalitis and assigned a 10 percent rating from 
October 3, 1977.  
By rating decision dated in September 1987, the RO increased 
the rating from 10 percent to 50 percent effective May 18, 
1987.  

On May 18, 1987, the RO received the veteran's informal claim 
for TDIU.  The veteran stated that he was currently still 
performing in his medical practice but with decreasing 
capacity related to increasing frequency and severity of 
recurrent headaches, fatigue, exhaustion, malaise, and 
decreased concentration.  The veteran stated that he had 
already closed the hospital acute care portion of his 
practice and that he planned to close his office practice as 
well within the next two months.  The veteran also stated 
that he began treating himself with various medications and 
electrical stimulation without good results

On January 15, 1992, the RO received the veteran's formal 
application for increased compensation based on 
unemployability.  The application noted that the veteran had 
been employed as a physician from February 1981 until July 
1987.  The veteran indicated he was unable to work due to 
disability caused by chronic headaches and fatigue.  

In November 1992, the RO granted service connection for 
chronic fatigue syndrome and assigned a 60 percent rating 
effective January 15, 1992 in addition to granting IU 
effective January 15, 1992.  

The veteran claims that his service-connected disabilities 
rendered him unemployable effective May 1987.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

In this case, prior to January 15, 1992, the veteran fails to 
satisfy the percentage requirements noted above as he was 
only service connected for headaches, migraine or tension, 
persistent since episode of acute, non-epidemic 
meningoencephalitis and assigned a 10 percent rating from 
October 3, 1977 and a 50 percent rating effective May 18, 
1987.  

A review of the record reveals that the RO considered and 
declined to refer this claim to the VA Under Secretary for 
Benefits or to the Director of the VA Compensation and 
Pension Service for the assignment of an extraschedular 
rating under either 38 C.F.R. § 3.321(b)(1), or 38 C.F.R. § 
4.16(b), as noted in February 2004 determinations.  The law 
provides that, in order to accord justice in an exceptional 
case where schedular ratings are found to be inadequate, the 
field station is authorized to refer the case for 
consideration of the assignment of an extraschedular 
evaluation commensurate with a veteran's average impairment 
in earning capacity.

The governing criteria for such an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Board finds that this case presents such an exceptional 
and unusual disability picture with such related factors as 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  Multiple 
medical records exist in the claims file documenting that the 
veteran's headaches created marked interference with 
employment.  

The Board notes that at the August 1987 VA neurological 
evaluation, the veteran described his headaches as being 
occipital and constant and they occurred upon rising and were 
with him all day.  The veteran reported that his headaches 
were somewhat relieved by biofeedback and relaxation and 
worsened by stress.  The veteran reported that his headaches 
adversely affected his memory and concentration as well as 
his vision.  In addition, there appeared to be a cervical 
component to the aching as well as a "migraine" headache 
which occurred very infrequently.  The VA examiner noted that 
the veteran reported that he had to give up his occupation as 
a physician because of the lack of concentration secondary to 
the constant headache affecting his ability to handle 
patients.

At the October 1988 VA neurological evaluation, the same VA 
examiner to conducted the August 1987 examination stated that 
the veteran stated that his headaches are not incapacitating 
unless the stress in his life gets "out of control" and 
that he is controlling his environment better with 
biofeedback, self-hypnosis, acupuncture, etc.  The examiner 
indicated that there had been some improvement in the 
severity of the veteran's headaches over the past year but 
that he still had several of the retro-orbital headaches per 
week ranging from mild to very severe.  The veteran felt that 
his memory was not as good as it used to be and his 
concentration was poor but that there had been some 
improvement over the past year.

The record includes statements from several physicians who 
over the years have treated the veteran for stress related 
illnesses, including cardiac arrythmia, chronic headache, 
gastrointestinal disturbance, irritable bowel syndrome, 
chronic fatigue syndrome, and chronic diarrhea.   

While the record seems to indicate that the reason for the 
veteran's disability making it impossible for him to follow 
gainful employment is a combination of the veteran's stress-
related illnesses including headaches and chronic fatigue 
syndrome, it appears that the lack of concentration secondary 
to the constant headaches may have been the triggering 
disability affecting his ability to provide patient care.

Therefore, the Board must remand the case to the RO so that 
the veteran's claim can be referred for consideration of an 
extraschedular rating for the assignment of TDIU for the time 
period prior to June 15, 1992.  


ORDER

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating prior to June 15, 1992 
is granted.


REMAND

In light of all of the above, this case is REMANDED for 
completion of the following:

1.  This matter should be forwarded to 
VA's Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


